Citation Nr: 1023815	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  04-25 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial compensable evaluation for pelvic 
adhesive disease, to include entitlement to special monthly 
compensation based on loss of a creative organ.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to 
January 1980.

This matter was last before the Board of Veterans' Appeals 
(Board) in November 2007, on appeal of a December 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wilmington, Delaware.  The rating decision 
denied the Veteran's claim and the Board remanded for 
additional development.

The Board notes that this matter was certified as a claim of 
entitlement to a compensable evaluation for pelvic adhesive 
disease.  However, as the Veteran and her representative 
testified in April 2010 that she is, as part of the claim for 
a compensable evaluation, also seeking entitlement to special 
monthly compensation based on loss of a creative organ, the 
issue has been recharacterized as reflected on the title 
page.  See 38 C.F.R. § 19.35 (2009) (noting that 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify a veteran of the evidence needed to 
substantiate and complete a claim and to assist in the 
development of that claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

As noted above, this claim was previously remanded by the 
Board in November 2007.  The remand directed the RO/AMC to 
provide the Veteran with notice in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and to schedule her for an 
examination to determine the current severity of her pelvic 
adhesive disease.  Although the requested notice was sent to 
the Veteran in January 2008 and an examination was conducted 
in August 2009, the Board finds that additional development 
is warranted.

The Veteran has claimed entitlement to an initial compensable 
evaluation of her pelvic adhesive disease.  As she is 
appealing the rating given at the time service connection was 
established, the Board must consider the propriety of 
assigning one or more levels of rating, referred to as 
"staged" ratings, from the initial effective date forward, 
based on evidence as to the severity of disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

The Veteran's pelvic adhesive disease is presently rated 
under Diagnostic Code 7615, the general rating formula for 
disease, injury, or adhesions of female reproductive organs.  
38 C.F.R. § 4.116, Diagnostic Codes 7610-7615.  However, she, 
through her authorized representative, contended during the 
April 2010 hearing that other Diagnostic Codes are more 
appropriate - Code 7621, for uterine prolapsed, and Code 
7622, for uterine displacement.  The Board observes that the 
record also indicates that, since the Veteran received a 
hysterectomy (which an August 2009 VA examiner and the 
Veteran's private physician have stated was a treatment for 
pelvic adhesive disease) during the pendency of her appeal, 
Diagnostic Code 7618, for removal of the uterus, may also be 
appropriate.  The assignment of a particular Diagnostic Code 
is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).

VA is responsible for gathering all pertinent records of VA 
treatment and making an effort to gather any identified 
private records.  Although the record clearly reflects that 
the Veteran received a hysterectomy during the pendency of 
her appeal, records of that procedure do not appear in the 
claims file.  Further, other evidence suggests different 
dates for that treatment - a July 2007 letter from the 
Veteran's private physician observes that a hysterectomy was 
performed in October 2006, but the Veteran's representative 
stated at the April 2010 hearing that the surgery was 
performed in October 2007.  The July 2007 letter from the 
Veteran's private physician also implies, but does not 
clearly state, that the hysterectomy was performed by Kaiser 
Permanent.  As records of the hysterectomy are necessary for 
a determination as to whether or not a staged rating is 
warranted pursuant to Fenderson, the RO/AMC must attempt to 
obtain them while this case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment that is not 
evidenced by the current record, to 
specifically include, but not limited to, 
treatment records after March 2004 from 
Kaiser Permanente and any other records 
pertinent to the Veteran's hysterectomy.  
The Veteran should be provided with the 
necessary authorizations for the release 
of any private treatment records not 
currently on file.  The RO/AMC must then 
attempt to obtain these records and 
associate them with the claims folder.

2.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all foregoing development 
actions have been completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

3.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claim.  The 
RO/AMC must consider the propriety of 
"staged" ratings based on any changes 
in the degree of severity of the 
Veteran's service-connected disability, 
the propriety of all pertinent Diagnostic 
Codes (to include, but not limited to 
7615, 7618, 7621, and 7622), as well as 
whether or not the Veteran is entitled to 
special monthly compensation based on 
loss of a creative organ.  The Veteran 
and her representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
the law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


